Chambers, J.
(concurring) — I fully concur with the majority. I write separately to clarify the scope of our holding.
Adequate notice of the specific crime charged is an absolute requirement of law. U.S. Const. amend. VI; Wash. Const. art. I, § 22; see also State v. Vangerpen, 125 Wn.2d 782, 787, 888 P.2d 1177 (1995) (“a charging document is constitutionally adequate only if all essential elements of a *791crime, statutory and nonstatutory, are included in the document so as to apprise the accused of the charges against him”). I concur with the majority that the specific substance alleged must be specifically charged. Majority at 785-86; accord State ex rel. J.W., 597 So. 2d 1056, 1058 (La. Ct. App. 1992) (“The identity of the drug is an essential element of the charged offense.”); State v. Reed, 23 Ohio App. 3d 119, 122, 491 N.E.2d 723 (1985). But the law does not require highly technical descriptions of the drug, and adequate notice does not require the precise chemical formula. So long as the information is sufficiently detailed to put the accused on notice of the drug charged, scrivener errors or lack of scientific certainty is not per se fatal.
I concur.